Citation Nr: 0721100	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  07-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.

3.  Entitlement to an increased rating for residuals of a 
right clavicle fracture, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In June 2007 a hearing at the RO was held before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.  This case has been advanced on the 
docket.

A rating decision dated in November 2004 granted the veteran 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective June 15, 2004.  A rating 
decision dated in November 2005 granted the veteran service 
connection for PTSD and assigned a 30 percent rating, 
effective January 25, 2005, the date the veteran's claim of 
service connection for PTSD was received by VA.  A March 2006 
rating decision denied the veteran a rating in excess of 20 
percent for his right clavicle disability.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

2.  From the date of the grant of service connection, the 
veteran has had bilateral hearing loss manifested by no 
greater than level I hearing acuity in the right ear and 
level III hearing acuity in the left ear.

3.  The veteran's right clavicle disability is manifested by 
complaints of pain on use; the veteran had right abduction to 
60 degrees, and forward flexion to 73 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.14, 
Diagnostic Code 9411 (2006).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  4.7, 4.85-
4.87, Diagnostic Code 6100 (2006).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a right clavicle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in this case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran's claim for service connection for hearing loss 
and PTSD were substantiated by the November 2004 and November 
2005 rating decisions.  Therefore, VA no longer has any 
further duty to notify the veteran how to substantiate the 
service connection claims.  Moreover, his filing a notice of 
disagreement as to the initial disability ratings did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 
3.103.  In this regard, the veteran and his representative 
have been provided a statement of the case (SOC), which has 
provided the pertinent Diagnostic Code criteria for 
evaluating the service-connected disabilities at issue.

By correspondence dated in January 2006, the veteran was 
informed of the evidence and information necessary to 
substantiate the increased rating for a right clavicle 
disability claim, the information required to enable VA to 
obtain evidence in support of the claim, the assistance that 
VA would provide to obtain evidence and information in 
support of the claim, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  The VCAA letters have informed the veteran that he 
should submit any medical evidence pertinent to the claims.  
VCAA notice was provided to the appellant prior to the 
initial adjudication.  Pelegrini.  In December 2006 the 
veteran received notice regarding ratings of the disabilities 
on appeal and effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records and VA medical records 
are associated with the claims file.  The veteran has 
undergone VA examinations that have addressed the medical 
questions presented by this appeal.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
right clavicle disability in this case, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Because this appeal is from the 
initial ratings assigned with the grant of service connection 
for hearing loss and PTSD, the possibility of "staged" 
ratings for separate periods during the appeal period, based 
on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.


Analysis

The Board has an obligation to provide reasons and bases 
supporting this decision and must review the entire record, 
but the Board does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Accordingly, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus on what the evidence shows, or does not show, as 
to each claim.

I.  PTSD

A rating decision dated in November 2005 granted the veteran 
service connection for PTSD and assigned a 30 percent rating, 
effective January 25, 2005.  As to ratings in excess of 30 
percent, under Diagnostic Code 9411, a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

At a September 2005 VA PTSD examination, the veteran 
indicated that he was married and had been living with his 
wife for 66 years.  He reported no formal mental heath care 
over the years.  His military service included participation 
in the Battle of the Bulge.  He remarked that he had run a 
doughnut shop in the past and had recently retired from 
painting.  Examination revealed that the veteran was alert 
with well preserved mental faculties.  He claimed no major 
memory problems and was sad when discussing his wartime 
service, but denied any suicidal or homicidal ideations.  The 
diagnosis was chronic PTSD, and a GAF of 61 was assigned.

VA treatment records dated from January 2006 to November 2006 
reveal that the veteran indicated that his PTSD was causing 
sleeping difficulties due to combat induced nightmares.  GAF 
scores were listed as being from 50-53.

At his June 2007 Board hearing, the veteran indicated that he 
had been recently taking more sleep medications.  He 
indicated that he was seeing a medical personnel about once 
every three months for his PTSD.  He also stated that he had 
contact with his children and grandchildren.

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to an 
initial rating in excess of 30 percent for PTSD when applying 
the pertinent rating criteria.  Even though the veteran's 
PTSD has had some impact on the veteran's social 
relationships and contributed to his industrial impairment, 
the veteran's GAF of 61 when examined for compensation 
purposes is indicative of only mild or some difficulty in 
occupational and social functioning.  The veteran has 
maintained a long-term marriage, and no mood disturbance, 
thought disorder, or significant cognitive difficulties 
(including memory problems) have been noted.  The veteran's 
sleep problems have already been considered in assigning the 
30 percent rating.  

Even though VA treatment records have reflected GAFs lower 
than the 61 assigned on the comprehensive September 2005 VA 
examination, the Board notes that the assessments still do 
not point to any demonstrable social or occupational 
functioning as a result of PTSD.  Somewhat ironically, iin 
terms of industrial impairment, as noted on the VA 
psychiatric examination in September 2005, the veteran had 
become more disabled since he had quit his business about a 
year earlier.  In short, an initial rating in excess of 30 
percent for PTSD is not warranted.


II.  Bilateral hearing loss.

In June 2004 the veteran filed a claim of service connection 
for hearing loss.  A rating decision dated in November 2004 
granted the veteran service connection for bilateral hearing 
loss and assigned a noncompensable rating, effective June 15, 
2004.  The severity of a hearing loss disability is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.85.  Under these criteria, evaluations of bilateral hearing 
loss range from noncompensable (0 percent) to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In September 2004 the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
60
70
LEFT
20
35
55
65
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.  
The examiner diagnosed the veteran as having bilateral 
sensorineural hearing loss.

At his June 2007 Board hearing, the veteran stated that he 
had difficulty hearing in crowds and had to wear hearing 
aids.

VA audiology examination findings in September 2004 revealed 
that the average pure tone threshold at 1,000, 2,000, 3,000, 
and 4,000 hertz was 52.5 in the right ear and 60 decibels in 
the left ear.  Speech recognition ability was 94 percent in 
the right ear and 86 percent in the left ear.  The 
audiological findings correspond to a level I hearing in the 
right ear and level III hearing in the left ear.  38 C.F.R. § 
4.85, Table VI.  Under Table VII, a designation of level I 
hearing in the right ear and level III hearing in the left 
ear yield a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the September 2004 examination findings.  
Pure tone threshold levels were neither 55 dB or higher at 
each of the four frequencies, i.e., at 1000, 2000, 3000 and 
4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 
dB or more at 2000 hertz.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss, and the 
Board has reviewed his June 2007 Board testimony in this 
regard.  However, as was explained above, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the veteran's claim for a 
compensable evaluation for bilateral hearing loss must be 
denied.

III.  Right clavicle

Records indicate that in 1945 the veteran fractured the right 
clavicle in a jeep accident during service.  Other than a 
slight bony enlargement of the clavicle, no other bone 
deformity has been noted.

A rating decision dated in February 1995 awarded the veteran 
service connection for residuals of a right clavicle fracture 
and assigned a 10 percent disability rating.  In November 
2004 the RO increased the disability rating for the veteran's 
right clavicle disability to 20 percent, effective June 2004.

Arthritis of the right shoulder has been confirmed by X-rays, 
including those undertaken in January 2006.  The provisions 
of Diagnostic Code 5010 (arthritis due to trauma) provide for 
evaluation based on limitation of motion of the arm under 38 
C.F.R. § 4.71(a), Diagnostic Code 5201.  The veteran is 
right-hand dominant, and so is rated for impairment in the 
"major" arm.  Limitation of motion of the shoulder is rated 
20 percent if the arm can be raised only to shoulder level, 
30 percent disabled if only to half way between the side and 
the shoulder, and 40 percent if the arm cannot be raised 
higher than 25 degrees from the side.  Diagnostic Code 5201.

The Board finds that there is no evidence that the veteran 
has limitation of motion of the right arm that meets the 
requirement for a 30 percent evaluation under Diagnostic Code 
5201.  As demonstrated on the January 2006 VA examination, 
the veteran had right shoulder flexion to 110 degrees and 
right shoulder abduction to 60 degrees.  

A February 2006 VA treatment record noted right shoulder 
flexion to 73 degrees and right shoulder abduction to 66 
degrees, an April 2006 noted right shoulder flexion to 75 
degrees and right shoulder abduction to 64 degrees, and a May 
2006 noted right shoulder flexion to 88 degrees and right 
shoulder abduction to 61 degrees.  As such, limitation of 
motion of the right arm to half way between the side and the 
shoulder, the finding required for a 30 percent rating under 
Diagnostic Code 5201, has not been shown.  In other words, at 
least to this point, the veteran's arm motion is not limited 
to the extent contemplated for a higher disability rating.  

In order to receive a disability rating in excess of 20 
percent under other potentially applicable diagnostic codes, 
the evidence would have to show fibrous union of the humerus 
under Diagnostic Code 5202, or ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200.  
However, the medical evidence does not show that these 
criteria have been met.

Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board acknowledges and 
finds credible the veteran's assertions regarding increased 
right pain given at the January 2006 VA examination and at 
his Board hearing.  There is no medical evidence, however, to 
show that any other symptom, such as flare-ups of pain, 
weakness, or incoordination results in any additional 
limitation of motion of the right shoulder or any other 
additional functional limitation so as to support a rating in 
excess of 20 percent under the rating schedule.

In sum, the Board finds that the preponderance of the 
evidence establishes that the veteran's right clavicle 
disability is not more than 20 percent disabling.  As the 
preponderance of the evidence is against higher ratings for 
the disabilities on appeal, the benefit of the doubt rule is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  




IV.  Conclusion

The Board also has considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
record does not show that any of the veteran's disabilities 
on appeal have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that any of the disabilities, by itself, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

In closing, the Board appreciates the veteran's military 
service and his personal testimony.  For the reasons 
discussed, however, given the application of the required 
rating provisions, higher disability rating cannot be 
assigned at this time.  The veteran is free, of course, to 
apply for increased compensation with the RO at any time, 
particularly if his disability picture changes significantly 
with respect to any of his service-connected disabilities.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

An initial increased (compensable) rating for bilateral 
hearing loss is denied.

A rating in excess of 20 percent for residuals of a right 
clavicle fracture is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


